Order entered May 7, 2014




                                             In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-13-00403-CR

                               HEATHER STORER, Appellant

                                               V.

                               THE STATE OF TEXAS, Appellee

                      On Appeal from the 282nd Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. F12-31208-S

                                           ORDER
       The Court REINSTATES the appeal.
       On April 14, 2014 we ordered the trial court to make findings regarding why the
reporter’s record has not been filed. We ADOPT the finding that when appellant received shock
probation she said she no longer wished to continue the appeal.
       We DENY the February 18, 2014 motion of Abe Factor to withdraw as counsel. Mr.
Factor will remain appellant’s attorney of record for purposes of providing appellant with the
information required by Texas Rule of Appellate Procedure 48.4.
       We ORDER the appeal submitted as of the date of this order, without the reporter’s
records and briefs, to a panel consisting of Justices FitzGerald, Fillmore, and Evans. See TEX. R.
APP. P. 37.3(c), 38.8(d)(4).

                                                      /s/   LANA MYERS
                                                            JUSTICE